UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly, 2014 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 02 YEAR: 2014 GRUPO TELEVISA, S.A.B. STATEMENT OF FINANCIAL POSITION AS OF JUNE 30, 2, 2013 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT TOTAL ASSETS CURRENT ASSETS CASH AND CASH EQUIVALENTS SHORT-TERM INVESTMENTS FINANCIAL INSTRUMENTS AVAILABLE FOR SALE 0 0 FINANCIAL INSTRUMENTS FOR NEGOTIATION 0 0 FINANCIAL INSTRUMENTS HELD TO MATURITY CUSTOMER (NET) CUSTOMER ALLOWANCE FOR DOUBTFUL ACCOUNTS -2,765,333 -2,492,536 OTHER ACCOUNTS RECEIVABLE (NET) OTHER ACCOUNTS RECEIVABLE ALLOWANCE FOR DOUBTFUL ACCOUNTS -274,680 -236,441 INVENTORIES BIOLOGICAL CURRENT ASSETS 0 0 OTHER CURRENT ASSETS ADVANCE PAYMENTS DERIVATIVE FINANCIAL INSTRUMENTS ASSETS AVAILABLE FOR SALE 0 0 RIGHTS AND LICENSING 0 0 OTHER NON-CURRENT ASSETS ACCOUNTS RECEIVABLE (NET) 0 0 INVESTMENTS INVESTMENTS IN ASSOCIATES AND JOINT VENTURES HELD-TO-MATURITY DEBT SECURITIES OTHER AVAILABLE- FOR- SALE INVESTMENTS OTHER PROPERTY, PLANT AND EQUIPMENT (NET) BUILDINGS MACHINERY AND INDUSTRIAL EQUIPMENT OTHER EQUIPMENT ACCUMULATED DEPRECIATION -52,841,092 -49,198,237 CONSTRUCTION IN PROGRESS INVESTMENT PROPERTIES 0 0 NON-CURRENT BIOLOGICAL ASSETS 0 0 INTANGIBLE ASSETS (NET) GOODWILL TRADEMARKS RIGHTS AND LICENSING CONCESSIONS OTHER DEFERRED TAX ASSETS OTHER NON-CURRENT ASSETS ADVANCE PAYMENTS 0 0 DERIVATIVE FINANCIAL INSTRUMENTS EMPLOYEE BENEFITS 0 0 ASSETS AVAILABLE FOR SALE 0 0 DEFERRED ASSETS (NET) 0 0 OTHER TOTAL LIABILITIES CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS 0 0 OTHER INTEREST BEARING LIABILITIES SUPPLIERS TAXES PAYABLE INCOME TAXES PAYABLE OTHER TAXES PAYABLE OTHER CURRENT LIABILITIES INTEREST PAYABLE DERIVATIVE FINANCIAL INSTRUMENTS 0 0 DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO CURRENT AVAILABLE FOR SALE ASSETS 0 0 OTHER NON-CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS OTHER INTEREST BEARING LIABILITIES DEFERRED TAX LIABILITIES 0 0 OTHER NON-CURRENT LIABILITIES DERIVATIVE FINANCIAL INSTRUMENTS DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO NON-CURRENT AVAILABLE FOR SALE ASSETS 0 0 OTHER STOCKHOLDERS' EQUITY CONTROLLING INTEREST SOCIAL CAPITAL SHARES REPURCHASED -12,334,027 -12,848,448 PREMIUM ON ISSUANCE OF SHARES CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 OTHER CAPITAL CONTRIBUTED 0 0 RETAINED EARNINGS (ACCUMULATED LOSSES) LEGAL RESERVE OTHER RESERVES 0 0 RETAINED EARNINGS NET INCOME FOR THE YEAR OTHER -4,220,844 -4,086,740 OTHER ACCUMULATED COMPREHENSIVE RESULTS (NET OF TAX) EARNINGS PER PROPERTY REASSESSMENT 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS RESULT FOR FOREIGN CURRENCY CONVERSION CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -235,710 -140,944 CHANGES IN FAIR VALUE OF OTHER ASSETS PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES OTHER COMPREHENSIVE RESULT 0 0 NON-CONTROLLING INTEREST DATA INFORMATION AS OF JUNE 30, 2, 2013 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT FOREIGN CURRENCY LIABILITIES SHORT-TERM FOREIGN CURRENCY LIABILITIES LONG-TERM CAPITAL STOCK NOMINAL RESTATEMENT OF CAPITAL STOCK PENSIONSAND SENIORITY PREMIUMS NUMBER OF EXECUTIVES (*) 75 72 NUMBER OF EMPLOYEES (*) NUMBER OF WORKERS (*) 0 0 NUMBER OF OUTSTANDING SHARES (*) NUMBER OF REPURCHASED SHARES (*) RESTRICTED CASH (1) 0 0 DEBT OF NON-CONSOLIDATED COMPANIES GUARANTEED 0 0 (1) THIS CONCEPT MUST BE COMPLETED WHEN GUARANTEES HAVE BEEN PROVIDED AFFECTING CASH AND CASH EQUIVALENTS (*) DATA IN UNITS STATEMENTS OF COMPREHENSIVE INCOME FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME SERVICES SALE OF GOODS INTEREST 0 0 0 0 ROYALTIES DIVIDENDS 0 0 0 0 LEASE CONSTRUCTION 0 0 0 0 OTHER 0 0 0 0 COST OF SALES GROSS PROFIT (LOSS) GENERAL EXPENSES INCOME (LOSS) BEFORE OTHER INCOME AND EXPENSES, NET OTHER INCOME AND (EXPENSE), NET -213,201 -51,355 -72,315 OPERATING INCOME (LOSS) FINANCE INCOME INTEREST INCOME FOREIGN EXCHANGE GAIN, NET 0 0 0 0 DERIVATIVES GAIN, NET 0 0 0 0 EARNINGS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 0 OTHER 0 0 0 0 FINANCE EXPENSE INTEREST EXPENSE FOREIGN EXCHANGE LOSS, NET DERIVATIVES LOSS, NET LOSS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 0 OTHER 0 0 0 0 FINANCE INCOME (EXPENSE) NET -2,354,957 -1,237,130 -2,011,965 -1,172,474 PARTICIPATION IN THE RESULTS OF ASSOCIATES AND JOINT VENTURES -68,848 -723,375 -461,836 INCOME (LOSS) BEFORE INCOME TAXES INCOME TAXES INCOME TAX, CURRENT INCOME TAX, DEFERRED -265,415 -1,474,741 INCOME (LOSS) FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS,NET 0 0 0 0 NET INCOME (LOSS) NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST NET INCOME (LOSS) PER BASIC SHARE NET INCOME (LOSS) PER DILUTED SHARE STATEMENTS OF COMPREHENSIVE INCOME OTHER COMPREHENSIVE INCOME (NET OF INCOME TAXES) FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME (LOSS) ITEMS NOT TO BE RECLASSIFIED INTO RESULTS EARNINGS PER PROPERTY REASSESSMENT 0 0 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS 0 0 0 0 PARTICIPATION IN RESULTS FOR REVALUATION OF PROPERTIES OF ASSOCIATES AND JOINT VENTURES 0 0 0 0 ITEMS THAT MAY BE SUBSEQUENTLY RECLASSIFIED INTO RESULTS RESULT FOR FOREIGN CURRENCY CONVERSION -28,705 CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -94,766 -95,607 CHANGES IN FAIR VALUE OF OTHER ASSETS -228,286 -178,372 PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES -2,717 -5,961 OTHER COMPREHENSIVE INCOME 0 0 0 0 TOTAL OTHER COMPREHENSIVE INCOME COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST COMPREHENSIVE (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER OPERATING DEPRECIATION AND AMORTIZATION STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION (TWELVE MONTHS) FOR THE SIX MONTHS ENDED JUNE 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT YEAR CURRENT PREVIOUS NET INCOME (**) OPERATING INCOME (LOSS) (**) CONTROLLING INTEREST NET INCOME (LOSS) (**) NET INCOME (LOSS) (**) OPERATING DEPRECIATION AND AMORTIZATION (**) (**) INFORMATION FOR THE LAST TWELVE MONTHS STATEMENTS OF CASH FLOWS (INDIRECT METHOD) FOR THE SIX MONTHS ENDED JUNE 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR AMOUNT AMOUNT OPERATING ACTIVITIES INCOME (LOSS) BEFORE INCOME TAXES + (-) ITEMS NOT REQUIRING CASH + ESTIMATES FOR THE PERIOD + PROVISIONS FOR THE PERIOD 0 0 + (-) OTHER UNREALIZED ITEMS + (-) ITEMS RELATED TO INVESTING ACTIVITIES + DEPRECIATION AND AMORTIZATION FOR THE PERIOD (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT + (-) LOSS (REVERSION) IMPAIRMENT 0 0 (-) + EQUITY IN RESULTS OF AFFILIATES AND JOINT VENTURES (-) DIVIDENDS RECEIVED 0 0 (-) INTEREST INCOME (-) FOREIGN EXCHANGE FLUCTUATION (-) + OTHER ITEMS + (-) ITEMS RELATED TO FINANCING ACTIVITIES (+) ACCRUED INTEREST (+) FOREIGN EXCHANGE FLUCTUATION (+) FINANCIAL OPERATIONS OF DERIVATIVES + (-) OTHER ITEMS CASH FLOW BEFORE INCOME TAX CASH FLOWS PROVIDED OR USED IN OPERATION + (-) DECREASE (INCREASE) IN CUSTOMERS + (-) DECREASE (INCREASE) IN INVENTORIES + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLES AND OTHER ASSETS + (-) INCREASE (DECREASE) IN SUPPLIERS + (-) INCREASE (DECREASE) IN OTHER LIABILITIES + (-) INCOME TAXES PAID OR RETURNED NET CASH FLOWS FROM OPERATING ACTIVITIES INVESTING ACTIVITIES NET CASH FLOWS FROM INVESTING ACTIVITIES (-) PERMANENT INVESTMENTS IN SHARES + DISPOSITION OF PERMANENT INVESTMENT IN SHARES 0 0 (-) INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT + SALE OF PROPERTY, PLANT AND EQUIPMENT (-) TEMPORARY INVESTMENTS + DISPOSITION OF TEMPORARY INVESTMENTS (-) INVESTMENT IN INTANGIBLE ASSETS + DISPOSITION OF INTANGIBLE ASSETS 0 0 (-) BUSINESS ACQUISITIONS 0 0 + BUSINESS DISPOSITIONS 0 0 + DIVIDEND RECEIVED 0 0 + INTEREST RECEIVED 0 0 + (-) DECREASE (INCREASE) IN ADVANCES AND LOANS TO THIRD PARTIES 0 0 + (-) OTHER ITEMS FINANCING ACTIVITIES NET CASH FLOWS FROM FINANCING ACTIVITIES + BANK FINANCING + STOCK MARKET FINANCING + OTHER FINANCING 0 0 (-) BANK FINANCING AMORTIZATION 0 (-) STOCK MARKET FINANCING AMORTIZATION 0 0 (-) OTHER FINANCING AMORTIZATION + (-) INCREASE (DECREASE) IN CAPITAL STOCK 0 0 (-) DIVIDENDS PAID 0 + PREMIUM ON ISSUANCE OF SHARES 0 0 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 (-) INTEREST EXPENSE (-) REPURCHASE OF SHARES 0 0 +(-) OTHER ITEMS NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS CHANGES IN THE VALUE OF CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing CONCEPTS CAPITAL STOCK SHARES REPURCHASED ADDITIONAL PAID-IN CAPITAL CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES OTHER CAPITAL CONTRIBUTED RETAINED EARNINGS OR ACCUMULATED LOSSES ACCUMULATED OTHER COMPREHENSIVE INCOME (NET OF INCOME TAX) CONTROLLING INTEREST NON-CONTROLLING INTEREST TOTAL STOCKHOLDERS’ EQUITY RESERVES RETAINED
